Citation Nr: 1231997	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  06-21 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This claim has been previously remanded by the Board in July 2009, March 2011, and September 2011 in order to accomplish further evidentiary and procedural development.  

As noted by the Board in both March and September 2011, the Veteran alleged in June 2005 that he had been unemployed due to his mental illness since his October 1981 service discharge.  The Board noted in both instances that this statement appeared to be an attempt by the Veteran to raise the issue of entitlement to a total rating based on individual unemployability (TDIU).  Attempts to have this issue developed by the RO, to date, have been unsuccessful.  

Therefore, the issue of entitlement to TDIU being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is AGAIN referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

Unfortunately, concerning the issue of entitlement to service connection for a mental disorder, remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As mentioned as part of the Board's March 2011 remand, records from the El Paso VA Medical Center (VAMC) had been obtained, dated through July 2006.  Review of the Veteran's claims file shows that, in fact, mental health treatment records were at that time of record date through September 2006.  In any event, the Board noted at that time that these records were indicative of "ongoing care" provided to the Veteran at the El Paso VAMC.  As such, the March 2011 remand ordered that VA medical records from the VAMC in El Paso, dated from July 2006 to the present, should be requested and associated with the Veteran's claims file.  

Records subsequently obtained from this VA medical facility are all duplicative of records which were already associated with the record at the time of the Board's March 2011 remand.  These records are dated July 11, 2006; July 18, 2006; July 25, 2006; and September 5, 2006.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board finds that as no "new" VA treatment records were associated with the record reflective of the Veteran's "ongoing" treatment following the Board's March 2011 remand instructions, that it is doubtful that this ordered development was sufficiently undertaken.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the United States Court of Appeals for Veterans Claims (Court) held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  Here, the Board notes that efforts to obtain these sought after records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, because the Veteran has identified possible outstanding VA records pertinent to his claim on appeal, and as the Board finds under the facts of this case that these records may provide probative evidence which may be helpful in the Board's adjudication of this matter, VA must undertake sufficient efforts to acquire such documents as these records may be relevant to his claim; an additional effort should therefore be made to obtain such records.  Thus, on remand, an attempt to obtain VA medical records, dated from September 2006 to the present, from the VA medical location in El Paso need be sought.  

As this case must be remanded anyway, the Veteran should be scheduled for a VA examination for the purpose of obtaining an opinion regarding the etiology of any mental disorder, to include schizophrenia, psychotic disorder not otherwise specified, or depressive disorder.  While mindful that the Veteran is shown to have failed to report for a VA examination which had been scheduled to be conducted on November 21, 2011, the Board takes note that the Veteran in October 2011 asked to have, due to transportation issues, his VA examination scheduled on November 8, 2011.  See VA Form 21-0890.  While mindful that a Veteran cannot in all instances set a specific date on which to be examined, here, as this matter needs to be remanded anyway, and in light of the above evidence of record - thoroughly recited as part of the Board's prior remands in July 2009, March 2011, and September 2011 -- tending to indicate that the Veteran has a current psychiatric disability that may be related to service, a VA mental disorders examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (VA medical examination is required where evidence "indicates" that "symptoms of a disability" may be related to service).

The Veteran is at this juncture informed that under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  38 C.F.R. § 3.655(a).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain and associate with the claims file all VA treatment records not already obtained from the VA medical facility in El Paso dated from September 2006 to the present. 

Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented and the Veteran so informed in writing.

2.  The RO/AMC should schedule the Veteran for a VA examination for the purpose of obtaining an opinion regarding the etiology of any mental disorder, including schizophrenia, psychotic disorder not otherwise specified or depressive disorder.  The claims file, including a copy of this remand, must be made available to the reviewing clinician, and the opinion should reflect that the claims file was reviewed.  After reviewing the record, the VA clinician should provide a diagnosis for each extant disability.  The examiner should give his opinion as to whether an acquired psychiatric disorder began during service, or whether an acquired psychiatric disorder preexisted service and underwent a permanent increase in its underlying level of pathology during service, or whether a psychosis was manifested during the one year period immediately following the Veteran's discharge from service in October 1981.  The degree of probability should be expressed in terms of more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent).  The opinion should reflect consideration of all lay and medical evidence.  

The Board notes that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), the claims file must be made available to the examiner for review.

3.  The Veteran is hereby notified that it is his responsibility to report for any and all scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Following completion of the foregoing, the RO/AMC must review the claim folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be taken.  Stegall; Dyment v. West, 13 Vet. App. 141 (1999).

5.  Thereafter, and following any other indicated development, the RO should readjudicate the appealed issue.  If the appeal is denied, the Veteran should be provided a supplemental statement of the case (SSOC), in accordance with 38 U.S.C.A. § 7105 (West 2002), which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  He should then be afforded an applicable time to respond.









The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


